Filed 11/2/20 P. v. Ritter CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C090188

                    Plaintiff and Respondent,                                    (Super. Ct. Nos. 19CF02433,
                                                                                         CM039135)
           v.

 ERIC WAYNE RITTER,

                    Defendant and Appellant.



         Appointed counsel for defendant Eric Wayne Ritter filed an opening brief that sets
forth the facts of the case and asks this court to review the record and determine whether
there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) After
examining the record, we find no arguable error that would result in a disposition more
favorable to defendant and affirm.




                                                             1
                                    I. BACKGROUND
Case No. CM039135
        In August 2012, Butte County Sheriff’s Department received a tip that a person
wanted on a warrant was at defendant’s property. While attempting to locate the wanted
person, deputies discovered several guns and ammunition. Defendant’s father told
officers the guns and ammunition belonged to defendant. In March 2014, defendant was
charged with being a felon in possession of a firearm (Pen. Code, § 29805—count 1),1
and possession of an assault weapon (§ 30605, subd. (a)—count 2).
        In April 2014, defendant pled no contest to count 1 in exchange for dismissal of
count 2 with a Harvey waiver.2 The parties stipulated that the preliminary hearing and
probation report could serve as the factual basis for the plea.
        In June 2014, the trial court suspended imposition of sentence and placed
defendant on three years’ probation with various terms and conditions. The court also
imposed various fees and fines. Defendant was advised of his right to appeal the
probation order, but nothing in the record indicates that he did so.
        In September 2015, probation filed a notice of violation of probation, alleging
defendant had failed to report to his probation officer as required by the terms and
conditions of his probation. A hearing on the notice of violation was set in October 2015.
Defendant failed to appear and a warrant was issued for his arrest.
        Probation was revoked on October 8, 2015, and remained in revoked status until
defendant appeared in custody three years later, in October 2018, after being arrested for
several new offenses. An amended notice of violation of probation, dated October 19,



1   Further undesignated statutory references are to the Penal Code.
2   See People v. Harvey (1979) 25 Cal.3d 754.



                                              2
2018, alleged defendant failed to report to his probation officer in 2015 and committed
two new offenses on October 17, 2018. Defendant was released on his own recognizance
subject to the same terms and conditions as previously imposed in case No. CM039135.
       Over the next several months, the evidentiary hearing on the violation of probation
was continued multiple times. Defendant failed to appear at the continued hearing
scheduled on March 28, 2019, and a warrant was issued for his arrest.
Case No. 19CF02433
       In April 2019, defendant was charged with willful failure to appear (§ 1320.5—
count 1), and it was further alleged that when he failed to appear he was released from
custody within the meaning of section 12022.1.
       In June 2019, defendant pled no contest to count 1, and the remaining on bail
enhancement was dismissed. The parties stipulated that the court could rely on the
probation report for the factual basis for the plea. At the same hearing, the prosecutor
withdrew the October 2018 amended violation of probation petition and instead
proceeded with the original petition filed on September 15, 2015. Defendant admitted
the violation of probation for failing to report to his probation officer as alleged in the
original petition.
Sentencing in Both Cases
       On July 25, 2019, the court sentenced defendant on the willful failure to appear
offense in case No. 19CF02433 to the upper term of three years in state prison, and a
consecutive eight months (one-third the midterm) for the felon in possession offense in
case No. CM039135. The court awarded him 110 days of actual credit and 110 days of
conduct credit in case No. CM039135, lifted the suspension of the $240 probation
revocation restitution fine, probation having been revoked, and further imposed a $240
parole revocation restitution fine (§ 1202.45), which was suspended unless parole was
revoked. The court also imposed a $300 restitution fine (§ 1202.4) and a $300 parole



                                               3
revocation restitution fine, suspended unless parole was revoked (§ 1202.45) in case No.
19CF02433, as well as various fees, fines, and assessments.
       Defendant timely filed a notice of appeal in both cases; he did not receive a
certificate of probable cause.
                                     II. DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.
                                    III. DISPOSITION
       The judgment is affirmed.


                                                  /S/

                                                   RENNER, J.



       We concur:


       /S/

       DUARTE, Acting P. J.


       /S/

       HOCH, J.


                                              4